COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                    MEMORANDUM ORDER

Appellate case name:     Stanley Anozie Obi v. The State of Texas

Appellate case number:   01-12-01003-CR

Trial court case number: 1805540A

Trial court:             County Criminal Court at Law No. 1 of Harris County

      The court requests briefing in this case. Appellant’s brief, if any, is due January 4,
2013. The State’s brief, if any is due January 25, 2013.
       It is so ORDERED.

Judge’s signature: /s/ Huddle
                    Acting individually    Acting for the Court


Date: December 12, 2012